Per Curiam. Appellant Carolyn Fleming has filed amotion for rule on the clerk. The judgment of conviction was filed on June 16, 2003. A notice of appeal was filed prior to the date of judgment; however, it is treated as if it was filed the day after the judgment was entered. See Ark. R. App. P. — Civ. 4(a). The record on appeal was thus due to be filed on September 15, 2003, but it was not tendered until September 18. Her attorney, Mark F. Hampton, admits responsibility for tendering the record late.  We find that such error, admittedly made by .the attorney for a criminal defendant, is good cause to grant the motion. See Williams v. State, 351 Ark. 214, 89 S.W.3d 933 (2002) (per curiam); Jackson v. State, 351 Ark. 212, 89 S.W.3d 930 (2002) (per curiam): The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). It is so ordered.